COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 DON ZIMMERMAN,                                    §
                                                                No. 08-20-00039-CV
                                  Appellant,       §
                                                                     Appeal from the
 v.                                                §
                                                              98th Judicial District Court
 CITY OF AUSTIN and SPENCER CRONK,                 §
 in his Official Capacity as City Manager of                   of Travis County, Texas
 the City of Austin,                               §
                                                              (TC# D-1-GN-19-005930)
                                  Appellees.       §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs of this appeal. See TEX.R.APP.P. 43.5. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF MARCH, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.